              Case 6:19-mj-00642-JCM Document 1 Filed 03/20/19 Page 1 of 5



               Case 3:18-cr-05290-CVB Document 3         Filed 06/20/18    Page 1   of 2




 1


 2
                            Jun 20, 2018
 3                           CUU.$. bgIcrcouT
                       WERNaSTCT 01 WA NIOIAI YAOMA
                      SY                        CØWY
 4


 S

 6

 7

 S
                                    UNITED STATES DISTRICT COURT
 9                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
10

11
      UNITED STATES OF AMERICA,                         No.CRI8- 5290
12
                            Plaintiff,                                            WI
13
                      V.
                                                        INFORMATION
14
      TANYA V. GARCIA,                                  (Misdemeanor)
15

16
                            Defendant.
1.7



15
             The United States Attorney charges that:

19
            On or about March 14, 2018, at Joint Base Lewis-McChord, Washington, within the

20    Western District of Washington, and within the special maritime and territorial jurisdiction

21    of the United States, TANYA V. GARCIA, did assault T.t.A, by stiiking, beating or
22    wounding.

23
      /1/

24

25    I/I

26

27    I/I

28                                                           Department of the Army
      United States v. TANYA V. GARCIA                       Spcd*I Assistant United SletuAnomcy
29    pg. I                                                  Office ofthe Stiff ii*dgc Advocate
                                                             Boa 339500MS69
                                                             icnt Base cwls-McCbord. WA 98433-9500
                                                              (253) 477-1918 (253)477-1919 Faa
                                                              usay.jblm.i.coips.Hst.sJa-sause@mail.mil
             Case 6:19-mj-00642-JCM Document 1 Filed 03/20/19 Page 2 of 5



              Case 3:18-cr-05290.CVB Document 3          FIled 06(20/18     Page 2 of 2




1          All in violation of 18 U.S.C. § 113(aX4).

2          DATED this 19th day of June, 2018.
3

4                                                      ANNE1TE L. HAYES
                                                       United Slates Attorney
S

6

7
                                                            ILthZ
                                                       13R1TAN     M. UNTER
                                                                                4
8                                                      Special Msis  I United States Attorney


9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

35

26

27

28   INFORMATION                                              Dep&ment oftho Army
     UnI*ed St.ts v. TANYA V. OARCIA                          Speclel Auluant Unkid Ssatcs Auontey
29   pg. 2                                                    Oftke of the Staff Judge Advocate
                                                              Box 339500 MS69
                                                              Joint Base Lcwla-Mccltord, WA 98433.9500
                                                                            -
                                                              (253)477.1918 (233)477.1919 Fax
                                                              usannyjbhnico,ps.list.sJa.seusa@,naiLmiI
    Unitsd Statse Dlsthct Court
         Violation Notice
                                                                                                           So%____________               20   ii     Ms..1Jii my di ass
                                                                                                                            Si,      .,4....         DMSIGI    44..
         7504849                                                                                       -           11h11i
     YOU A          HARCED WITH THE FOLLOWI4G VIOLATION                        D
                                                                 VP   SC5dS    .
    OMs                             OeuIsd
                    "w.             ?#4    ia        uc                        (.0


                                                                                        S

                                                                                   I    S
                    dcLJ/                                                          S
                                                                                   us

     OEFEN1FORWTIONPssssl
                                                                                        a
                                          I1-_




           1
                                          ILI                    I?-      1
               OJj$si Dty&ulM
     VFHIf..F       lv'ss




                                                                                                     11* bUib1G                   bUISd       o.t
     A          SXASc$Q              OU    D FeOXBISCHEO. YOU MUST                          C)
           r   usIsT*pp*RNgcaURT.            PAY     INOCMED
                                                    AMUUNT                    ISOW                         my           .bssrvdon                          -   Mm1"I
                                                OPJiPP&R P COUST.                                          6&.m         uuppIe Ion*            mybOCet$     obesivausn

                                                                                            C)             uisr
                                                                 FCrISSIWSNflOWd                                                                                         en
                                                                                                 i         .isst   pst'sie* IujonlsI i,siiui
                                                         + $30   PmcssU       Fe
                  PAY nas *oiusr-'I        $
                                                                                                 E-
                                                                                            0
                                                                                                 Pmbess bus been                   ud lottie Issuenc.o( a maan1.
                                                                                                                                                                              Case 6:19-mj-00642-JCM Document 1 Filed 03/20/19 Page 3 of 5




                                                                                            0
                                                                                            C,EmcIdOa
I                                                                                           us                                    ImY)          U.S. &M4
                            -
                                _               le   n      *4 .               sIIE.
     lip         s9rSmI              Ip ,eiil
     lps                    hsSNI54 4..I4                 py III                                           T   IISM -                M                         -


     *   Uu5uI
               Case 6:19-mj-00642-JCM Document 1 Filed 03/20/19 Page 4 of 5


                                            C3e 3     CS25C    Oc,w.Ir*2 ndOI3l1   paOe   I   1




VIOLATION NUMBER:

                                        STATEMENT OF PROBABLE CAUSE                       (continued)
                                              (For Issuance of an arrest warrant orsummons


                            I   state that on             -kL, 2OJwhlIe exercising myduties as
                                 a law enforcsnient officer In the Western District           ofptdn&ton
                                                                                                                     Washington.
The location of this incident Is within tha jurisdiction and boundaries of Joint Base Lewls-McChord,
                    it
On th above chte 131 211,. I was dIsphed to 7130C Gsrcta BIvd(UIscowry
                                                                                      Village) for a physical domestic Investigation
                                                                                   atWoØon     which hasted phyuiosl when ABBOTI
revealed that GARCL Teny and ABBOTT tar4 warn               Imdved    In a verbal
                              ashons.              stated she  was  trying  to get ABBOTT     easy  from her and tdctcsd her lug out.
stiempted to take  GARCtAs               GARCiA
abating ABBOTT ¶te afonl.adt. ABBOTT is currently 20 weeks pregnant
                                                                                 GARCIA    stated  ABBOTT   then grabbed her by her     I
heir, pulHng her off the couch, and pushing her on  the 110cr by her head.    GARCIA   also  stated that sl* coald hear her hair        I

                                                                                            from ABBOTT.    and wee then moved
brealdng under the strain of being paled by ABBOTT. GARCIA was abl. to
                                                                                 get oway                                               '4
 outoide and trw doors tome residence locked. GARCIA began 10 bang on
                                                                           the windows and doors In a aftsmptto regain entry.           0
                                                                              sorose the face on bath cheeks. GARCIA was                It
 ABBOTT opened trw door to tell GARCIA to atop, arid slapped GARCIA halos
                                                                lwTfttsn swnm  statement stiesthia to the Incident GARCIA was
 detained and verbally advlld of her legal righte, end provided
                                                                                  she Invoked GARCIA norjneclty signed in th
 transported to the PMO. re.edvlaed other ISOL dstlIs one DA Form 3881, whIch                                                           p.,

                                                                      GARCIAwu     cited on (1) DCVN. trivia the appropriate
 waiver sctlon. which she lined through and Initialed the Cofctlon.
                                                                      GA Form 2106.                                                     0
 cuple., fingerprinted. and released on her own  recagnisanceor,  (1)
                                                                                                                                        0




 t2U:       There 01$ /


 DDstI6 NaStiett LhMs
         NSeser Ughas Off
                                JiS   NOT an kvehlde recording available for this Incident

                                           $lawbiiandFDfrtJSnow
                                           Clurft.rdyOcudy
                                                                           Sat       osiwliid
                                                                           $1nsUH$FrS.ZIIII Rain
                                                                                                         -  Dry
                                                                                                         Dice
                                                                           5nov                             041
     Dart, Strest UgMsOui                  FoeJSrmogsncks
                                                                           Ilnbiown                         Sand/MudIrt
     Dawn                                  Overcast
                                                                           Other                            Snow/Slush
     Dayi1ht                                Raining
                                                                                                               dog Wat&
     Dusk
                                                                                                            Wet
     Unknown
                                                                                                            Unknown
  Dothari                                                                                                    orne


  Th. foregoing statement Is based ron:
        my personal observation                 information supplied to me from my fellow officer's observation
       my personal Investigation                other (explain above)
                                                                                above and on the face of thb
  I dedare under penalty of perjury that the Information whidi I have set forth
  vIolation notice Is true and correct to the bait of my knowlere.

  Executed on:
                         DeS. (nuw'JA'vwl

  Probable cause his been stated forth. iivauc. of a

  Executed on:
                                                              u.LMpgIewak4e

                                                                                                                     EXHiBiT _(p
                         Case 6:19-mj-00642-JCM Document 1 Filed 03/20/19 Page 5 of 5


           Case 3:18-cr-05290-CVB Document 6                        (court only)        Filed 07/18/18           Page 1 of 1


A0442   (Rev. 11111)   MTest Wan.ni


                                       UNITED STATES DISTRICT COURT
                                                                   for the

                                          WESTERN DISTRICT OF WASHINGTON
                                                                     I,'

                                                                     '.4




                   United States of America                          )
                               v                                     )
                                                                     )                  Case No. 3:18 cr-05290-CVB
                          TANYAVGARCIA
                                 Defrn4ins                           )




                                                        ARREST WARRANT
To:       Any authorized law enforcement officer
                                                                                                                      unnecessaty delay
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without
  (name ofpecon to Ôe arrestea TANYA V GARCIA

who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                 0    Superseding tndictment   U   Information         0    Superscding Infonnatlon              0 Complaint
o     Probation Violation        0    Supervised Release       0   Violation Notice    0    Order ofthe Court
      Petition                        Violation Pctition                                                              V.
                                                                                                                       4..
                                                                                                                                 C:'
                                                                                                                        .
 Bnefdescnptson of offense:
                                                                                                                                  .l.
           SIMPLE ASSAULT WITHIN MARITIME AND TERRITORIAL JURISDICTION
                                                                                                           'I.
                                                                                                           4.
                                                                                                                             )         ,.C)
                                                                                                                  4
                                                                                                                                   u




                   Date:       7/18/2018
                                                                                                issuing officer's signature



        City and state: Tacoma, Washington                                     Kim Brye, Deputy Clerk
                                                                                                  Pri nted name   and nile



         This warrant was received on (date)                       and the person was arrested on (&ste)

    at (city and state)



                                                                                               Arresting officer's signature
           Date:
